Citation Nr: 1105396	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  03-36 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 
16, 1978 to November 16, 1978.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was before 
the Board in October 2004, when it was remanded for additional 
development.  In June 2009 and in September 2010, the Board 
sought advisory medical opinions from the Veterans Health 
Administration (VHA).  


FINDINGS OF FACT

1.  A back disability was not noted when the Veteran was examined 
for entry into service.  

2.  The evidence shows that anterior wedging of L1 pre-existed 
the Veteran's service, and during service did not increase in 
severity beyond normal progression.  

3.  Degenerative disc disease of the lumbosacral spine was not 
manifested in service; arthritis of the lumbosacral spine was not 
manifested in the first postservice year; and the preponderance 
of the evidence is against a finding that the Veteran's current 
back disability is related to an event, injury, or disease in 
service.  


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1112, 1131, 1132, 1137, 1153, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 
(2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim.  June 2002, November 2004, October 
2005, January 2006, and August 2006 letters explained the 
evidence necessary to substantiate the claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  While he was not advised of the criteria for 
rating back disability or those governing effective dates of 
awards, he is not prejudiced by such defect as rating and 
effective date criteria have no significance unless service 
connection is allowed, and this decision does not do so.  He has 
had ample opportunity to respond/supplement the record, and has 
not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records are associated with his claims 
file.  He indicated in his June 2002 claim  and in several VA 
Form 21-4142's (Authorization and Consent to Release Information) 
that in 1977 or 1978 he was treated for his back by Dr. C..  VA 
sought records of such treatment; in January 2006 correspondence 
Dr. C. responded that there were no records of the Veteran.  The 
Veteran has not identified any available pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested to a degree of 10 
percent within a specified period of time (one year for 
arthritis) following discharge from service.  38 U.S.C.A. § 1137; 
38 C.F.R. §§ 3.307, 3.309.  

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

In determining whether a condition pre-existed service, the 
Veteran's medical history, accepted medical principles, evidence 
regarding the basic character, origin and development of the 
condition, and lay and medical evidence concerning the inception, 
development and manifestations of the condition must be 
considered.  38 U.S.C.A. § 3.304(b); see Quirin v. Shinseki, 22 
Vet. App. 390, 396 (2009).  
A lack of aggravation can be shown by establishing either that 
there was no increase in disability or that any increase in 
disability was due to the natural progression of the preexisting 
condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate, and 
the analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

At the outset, the Board notes that because the Veteran did not 
have the requisite period of service, he is not entitled to the 
presumption of soundness when accepted and enrolled in service 
afforded under 38 U.S.C.A. § 1132.   

On July 1978 pre-enlistment preliminary physical review, the 
Veteran denied a history of or current back trouble.  On August 
1978 service enlistment physical examination, there was no 
medical history provided regarding a back disability, and his 
spine was normal on clinical evaluation.  

On October 27, 1978 (11 days after entry into service), the 
Veteran was seen for a complaint of a 2 day history of back pain.  
It was noted that he was hit in the back playing football 2 years 
prior, and that he was treated with physical therapy and 
ultrasound, with symptoms resolving after 2 weeks (he was 
instructed to refrain from athletic activities).  The pain 
recurred after he started physical training during basic 
training.  X-rays of the spine revealed "very minimal anterior 
wedging of L1 which may be secondary to previous trauma.  There 
is also a spina bifida occulta of S1, which most likely is not 
clinically significant."  On November 2, 1978, orthopedic 
evaluation, it was again noted that the Veteran sustained a back 
injury two years prior playing football, and that after several 
days of basic military training with prolonged standing, marching 
and bending, he developed pain in the mid portion of his back 
with some radiculopathy in the lower extremity.  The diagnosis 
was chronic back pain with anterior wedging of L-1 on lumbosacral 
spine.  The examiner opined that the anterior wedging was 
probably an old compression fracture, and that the condition pre-
existed service and during service was not aggravated beyond the 
normal progression of the disease, and recommended that the 
Veteran be discharged from service due to a pre-existing 
disqualifying disability.  

An Air Force Medical Board that convened on November 13, 1978 
recommended that the Veteran be discharged from service by reason 
of physical disability that pre-existed service, and was not 
aggravated permanently thereby.    

In a July 2002 VA Form 21-4142, the Veteran reported he injured 
his back during basic training due to a fall.  He also reported 
that his family physician, Dr. C., had stated that the Air Force 
doctor misdiagnosed his disability, and indicated his back 
disability was due to the fall during service.  

In an October 2002 letter, the Veteran related that he did injure 
his back prior to service playing football, but had suffered 
"only a muscle injury".  (emphasis added).  He asserted that 
the problem with two vertebrae (i.e., L1 and S1) during service 
did not exist prior to his enlistment.  

In a January 2006 letter Dr. J. J. S. stated he examined the 
Veteran in October 2005.  The Veteran complained of low back 
tenderness.  X-rays of the lumbar spine showed degenerative disc 
disease (DDD) of L5-S1.  

In June 2009, a VHA expert noted there was no evidence of a fall 
in the military, and no evidence of any complaints regarding the 
Veteran's back for approximately 25 years following service.  The 
consultant stated that the DDD at L5-S1 found on October 2005 x-
rays was a fairly normal finding in a 45 to 50 year old male who 
has worked as a laborer as well as to a lesser extent even an 
office worker with or without a history of back injuries.  The 
consultant stated there was no evidence of current 
disability¸only a complaint of back pain.  A diagnosis of DDD, 
L5-S1, was also provided.  The consultant also opined that the 
DDD, L5-S1, was more likely than not age and job related.  

In September 2010, due to the apparent conflicting statements in 
the June 2009 VHA medical opinion (i.e., no evidence of current 
disability and the diagnosis of DDD), the Board sought a 
clarifying VHA advisory medical opinion.  

In October 2010, a VHA consultant, a board certified orthopedic 
surgeon, indicated he reviewed the Veteran's claims file and 
medical records, and stated that the Veteran's current back 
disabilities are anterior wedging at L1 and DDD at L5-S1.  Noting 
the history of a football injury prior to service, he opined that 
the anterior wedging at L1 pre-existed the Veteran's military 
service, and did not progress beyond natural progression during 
service.  He also opined that the DDD at L5-S1 did not pre-exist 
military service, but that it is "far more likely this DDD . . . 
at L5-S1 developed over time (hence the term "degenerative") 
from wear and tear (age and job related) rather than his brief 
stint in the service (even if he did in fact fall down and/or 
stand at attention for extended periods of time)."  (emphasis 
added).  It was noted that there is no evidence that the DDD at 
L5-S1 was present during service, and that it most likely 
developed years later.  Noting that the Veteran had back pain in 
service, the expert opined that the fact that there is no record 
of lower back complaints, evaluation, or treatment for the next 
25 years would suggest that the back pain was related to the 
vigorous activity required from a new recruit (as opposed to the 
progression of the anterior wedging at L1), and that it 
dissipated after discharge, causing no disability.  

The record shows that the Veteran's back current disability 
includes anterior wedging at L1, and degenerative disk disease.  
Although there was no notation (or history given) of a back 
disability when the Veteran was examined for enrollment in 
service, the finding of anterior wedging of L1 in a matter of 
days after his entrance on active duty (and after beginning 
rigorous training), coupled with the contemporaneous history of 
pre-service injury he provided at the time and that there was no 
notation of a fall during service in the service treatment 
records establishes that the anterior wedging of L1 pre-existed 
the Veteran's active service.  Regarding the Veteran's recent 
(July 2002) account of a fall in service triggering the back 
complaints therein, the Board notes that they are unsupported by 
contemporaneous records (as any significant fall/injury in 
service would likely have been noted at the time, including in 
the Medical Board report), is self-serving, and is not credible.   
As was noted above, he did not have the requisite period of 
service, and is not entitled to a presumption of soundness (as to 
back disability) on entry into service.  

The pre-existence of the disability precludes a finding that it 
was incurred in service.  Consequently, to establish service 
connection for anterior wedging of L1, the Veteran must establish 
that such pre-existing disability was aggravated by his service.  
To establish aggravation, he must show that the anterior wedging 
of L1 increased in severity, beyond natural progression, 
during/or as a result of his service.  See Wagner, 370 F.3d at 
1096.  

Whether a disability increased in severity is determined by 
reviewing the evidence regarding the state of the disability 
before, during, and after active duty service.  In large measure, 
the significance of the various findings (i.e., whether they 
reflect a permanent increase in the level of severity/underlying 
pathology of the disability or merely an acute exacerbation) is a 
medical question.  Here, the evidence does not show that the 
Veteran's anterior wedging of L1 increased in severity during 
service.  He was treated for back complaints in October 1978.  In 
November 1978, an examiner in service noted the Veteran's back 
injury prior to service; noted that his current back complaints 
were brought on by prolonged standing, marching and bending; and 
concluded that the anterior wedging was probably an old 
compression fracture that existed prior to entry into service and 
had not been aggravated beyond the normal progression of the 
disease.  

A November 1978 Medical Board report also found that the 
Veteran's anterior wedging of L1 pre-existed, and was not 
permanently aggravated by, his service.  

Additionally, the October 2010 VHA specialist opined that the 
Veteran's anterior wedging of L1 pre-existed, and did not 
progress beyond the natural progression of the disease by, his 
service.  The service physician's opinion, the Medical Board 
determination, and the VHA specialist's opinion, which are the 
only medical evidence in the matter of whether the Veteran's 
anterior wedging of L1 increased in severity during service, are 
all against his claim.  Significantly, as was noted by the VHA 
expert, there is no medical evidence of back problems (suggesting 
that preexisting anterior wedging of L1 increased in severity 
during service) for more than 25 years postservice.  The earliest 
record of the Veteran seeking treatment for any back problem 
postservice was in January 2006, approximately 27 years after 
service.  Such a prolonged interval between service and the 
initial clinical notation of symptoms postservice is, of itself, 
a factor against a finding that his anterior wedging of L1 was 
aggravated by service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  While he is competent to observe ongoing or 
increased symptoms of back disability (vs. increase in underlying 
bony or disc pathology which is a medical question), see Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), his account of ongoing 
back problems since discharge from service is self-serving, and 
deemed not credible.  Consequently, the record shows that 
manifestations of the anterior wedging of L1 in service were 
acute exacerbations, which resolved with removal of the 
precipitating factor (the rigors of basic training), without 
residuals.  

The Veteran claims that his family physician, Dr. C., indicated 
his back disability was due to a fall during service.  The RO 
sought to obtain records from Dr. C's office, and was advised 
that there were none existing pertaining to the Veteran.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that a layperson's account of what a physician purportedly 
said is too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Accordingly, the preponderance of the evidence is against a 
finding that the Veteran's preexisting anterior wedging of L1 
increased in severity during service, and therefore against a 
conclusion that anterior wedging of L1 was aggravated by service.  

Regarding the diagnosed lumbosacral disc disease (L5-S1) found on 
October 2005 x-rays by Dr. J. J. S., as there is no medical 
evidence of disc disease in service, and no medical evidence of 
the degenerative changes now shown prior to 2005, service 
connection for lumbosacral disc disease on the basis that such 
disability became manifest in service and persisted, or on a 
presumptive basis (for arthritis as a chronic disease under 
38 U.S.C.A. § 1137) is not warranted.  

The Veteran may still establish service connection for his 
lumbosacral disc disease if there is affirmative evidence that 
relates it to an event or injury in service.  He has alleged that 
he injured his back during basic training due to a fall.  His 
STRs contain no mention of a back injury due to a fall.  His 
accounts of such injury are unsupported by factual data (his STRs 
explicitly state he complained of back pain following basic 
military training with prolonged standing, marching and bending, 
and make no mention of a fall injury), and are deemed self-
serving and not credible.  

The most probative medical opinion of record (as June 2009 VHA 
opinion appears to make conflicting findings) that specifically 
addresses the matter of a nexus between the Veteran's current 
lumbosacral disc disease and his service is against his claim.  
Specifically, in October 2010 a consulting orthopedic expert 
opined that the Veteran's current lumbosacral disc disease is 
unrelated to his service.  The specialist explained the rationale 
for the opinion, noting that there was no evidence of a fall 
injury in service, and that 25 years passed between the Veteran's 
complaints in service and the first postservice notation of a 
back complaint.  He indicated that the fact that there is no 
record of complaints, evaluation, or treatment for his back over 
the next 25 years after service would suggest that his back pain 
during service was related to the vigorous activity required from 
a new recruit, and that such back pain resolved after discharge, 
causing no disability.  Based on this reasoning, the specialist 
opined that the Veteran's lumbosacral disc disease "far more 
likely . . . developed over time . . . from wear and tear (age 
and job related) rather than his brief stint in the service . . 
."  

The Board may consider only independent medical evidence to 
support its findings and cannot reach its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  Here, the competent clinical evidence fails to link the 
Veteran's lumbosacral disc disease to his service.  Hence, the 
Board is precluded from making a finding to the contrary.  
Significantly, the first time lumbosacral disc disease is 
identified in the medical evidence of record is in October 2005, 
approximately 26 years after service.  Such a lengthy time 
interval between service and the initial postservice notation of 
a disability is, of itself, a factor weighing against a finding 
of service connection.  See Maxson, 230 F.3d at 1333.  

The Veteran's own statements relating his current lumbosacral 
disc disease to an injury in service are not probative evidence.  
As was noted above, his accounts of a fall injury in service and 
a history of back complaints ever since are self-serving, 
unsupported by any objective data, and are considered not 
credible.  To the extent that he seeks to link his lumbar DDD tot 
eh complaints that were noted in service, the etiological linkage 
of a current disability to a remote complaint is a medical 
question too complex to be resolved by a layperson/lay 
observation.  See Jandreau, 492 F.3d at 1374; see also Davidson, 
581 F.3d at 1316.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt doctrine does not apply; the claim must be 
denied.  


ORDER

Service connection for a back disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


